Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 1 of 49




            Exhibit
              A
Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 2 of 49




                                                  NEW FOR
                                                   2017


            LIMI TED            ED I TI ON
                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 3 of 49




Table of Contents
    A note to the                           Why should you                 CHAPTER 1:            CHAPTER 2:
    Sophisticated                           read this guide?               Why does your         Market to
    Marketer                                                               business need         who matters
                                                                           LinkedIn?

                      1                                        2                           3–4                  5–8


                               •
    CHAPTER 3:                              CHAPTER 4:                     CHAPTER 5:            CHAPTER 6:
    Optimizing your                         Expand your                    Discover              Build your brand
    profile                                 network of                     Professional          and company
                                            influencers                    News and              presence
                                                                           Perspectives          organically
                    9–10                                  11–14                       15–17                    18–24



    CHAPTER 7:                              CHAPTER 8:                     CHAPTER 9:            25 Social media
    Expand your                             Measure the                    Unlock the power      experts you
    targeted reach                          impact and                     of LinkedIn’s         need to know
                                            optimize                       Partner Program

                25–37                                     38–41                       42–43                  44–45
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 4 of 49



A Note to the
Sophisticated Marketer
                                              fundamental to the task of building a brand      different audiences, test different creative
                                              and growing a business. They craft hybrid        approaches, keep experimenting creatively,
                                              strategies for achieving their goals, grasping   and drive ROI by doubling down on what
                                              the opportunity to learn new skills along        works. You can mix organic and paid
                                              the way.                                         activity, build influencer brands across
                                                                                               your business, dovetail more effectively
                                              They have fun — and LinkedIn is                  with sales, and keep exploring new
                                              their playground.                                ways to grow.

                                              Research released by the Content                 We’ve updated this Guide for 2017, with
What is a Sophisticated Marketer?             Marketing Institute (CMI) at the start of        all of the latest LinkedIn features, tips and
It’s someone who understands the              2017 shows more content marketers                tactics to help Sophisticated Marketers like
fundamental, unchanging principles of         finding success on LinkedIn than on any          you get more from our platform. It’s both an
marketing but has absolute confidence         other social platform. That’s because            instruction manual and a strategic guide —
applying those principles to new techniques   LinkedIn is the natural environment for a        a one-stop shop to the vast opportunities
and platforms.                                Sophisticated Marketer. As the world’s           for increasing awareness, influencing
                                              largest professional content platform            perception, driving high-quality leads, and
The Sophisticated Marketer is hungry to       it embodies the potential of social and          growing revenue.
try new things and learn new skills — but     content combined — but it can do a lot
equally committed to testing effectiveness,   more besides.                                    Let’s get started, shall we?
optimizing around what works, and
demanding robust data and ROI. They           On LinkedIn, you can target audiences            Jason Miller
recognize social media and content            with precision, delivering innovative display    Group Manager, Content Marketing
marketing as threads that run throughout      ads and mail messages with guaranteed            LinkedIn Marketing Solutions
their integrated marketing strategies —       deliverability and exceptional response
                                              rates. You can tailor content to your




                                                                                                                                               1
                                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 5 of 49



Why Should You
Read This Guide?
LinkedIn has products that impact every stage of the purchase process.
The goal of this guide is to provide the absolute best, most up-to-date,
definitive guide for marketers to learn how to market to who matters on
LinkedIn as part of their integrated approach to marketing.

This guide is a labor of love for us here at LinkedIn. We created it to be a one-stop shop for
everything you need to know about getting the most value out of LinkedIn for yourself and
your company. It’s not just an instruction manual, but a strategic guide with lots of input from
top thought leaders and LinkedIn marketing experts, combined with the expertise of the
LinkedIn Marketing Solutions team.

And it’s all about how to truly tap into the potential and power of social media marketing.
That’s because social media marketing is no longer a nice-to-have. It’s a necessary
part of a successful integrated marketing approach for driving awareness, leads
and ultimately revenue.

We call this "The Sophisticated Marketer's Guide" because we feel it’s time to take social
media marketing to the next level, moving beyond theory to enlightened practice. It’s time
to get real results with your social marketing, and this guide will help.




                                                                                                             2
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 6 of 49
CHAPTER 1


Why Does Your Business
Need LinkedIn?
These days in the business world, relationships matter more than ever.
People tune out irrelevant or promotional messages. But they do want                              The World’s Professionals
to engage with companies that focus on sharing useful and relevant                                Come to LinkedIn for Knowledge
information and content. The companies that inform and engage aren’t
just selling — they’re building relationships.                                                    There are 2 million publishers posting fresh content on LinkedIn — along
                                                                                                  with peer posts in the Feed, long-form content, LinkedIn Groups and
LinkedIn is where, by far, the largest         Professionals are not just coming to               7 million brand-managed company pages. LinkedIn is the definitive
number of professionals gather to stay         LinkedIn in huge numbers; they’re engaging         professional publishing platform, where our members come to learn,
connected and informed, advance their          with a huge purpose. They’re coming                share and get inspired.
careers, and work smarter. More than           specifically to connect to networks,
467 million professionals are on LinkedIn.     brands and opportunities by engaging
These are the decision makers, influencers,    with high-quality content across the               The world’s largest professional network
and leaders of today and tomorrow — the        LinkedIn platform. This is a very different
people you want to target, all in one place.   mindset and intent from other social media         (in millions of members)

On LinkedIn, we have:
                                               platforms; we're driven by our members’
                                               professional aspirations.
                                                                                                                                                                                            467
                                                                                                                                                                                            450
                                                                                                                                                                                      430
 • 61 million senior-level influencers                                                                                                                                          413
                                               The world’s professionals come to                                                                                          396
 • 40 million decision makers                  LinkedIn for:                                                                                                        380

 • 10.7 million opinion leaders                                                                                                                             350
                                                                                                                                                     341
                                                • Industry news                                                                              332
 • 6.8 million C-level execs                                                                                                          313
                                                • Expert advice                                                               296
 • 3 million MBA graduates                                                                                             277
                                                                                                               259
                                                • Career training                                      238
                                                                                                218
                                                • Peer insights and recommendations
                                                • C
                                                   ontent published by LinkedIn’s
                                                  500+ Influencers
                                                                                                Q1 Q2          Q3      Q4     Q1 Q2           Q3     Q4     Q1 Q2         Q3    Q4     Q1 Q2      Q3
                                                                                               2013                          2014                          2015                       2016


                                                                                             Source: “ LinkedIn Announces First Quarter 2016 Results,” LinkedIn, 2016



                                                                                                                                                       Why Does Your Business Need LinkedIn?           3
                                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 7 of 49
CHAPTER 1

LinkedIn is a platform enabling sophisticated marketers to forge                                         Linkedin by the numbers
relationships with these professionals. In fact, this is the first time in
the history of media you can engage with the world's professionals
in one place. It’s no wonder LinkedIn has quickly become the go-to                                       LINKEDIN IS THE #1 CHANNEL                 LINKEDIN DRIVES MORE
content publishing platform for marketers.                                                               TO DISTRIBUTE CONTENT                      TRAFFIC TO B2B BLOGS & SITES
                                                                                                         B2B marketers who use                      90% of social traffic was driven
Why are the world’s professionals now          All it takes is a sophisticated marketer who              various social media sites                 by the big three networks, with half
gathering in this one place, on LinkedIn?      seizes the opportunity to engage them.                    to distribute content:                     of it coming from LinkedIn.
Because the people you’re looking to
market to are just like you and me. We’re      What do we mean by a sophisticated                               94%




                                                                                                                                                             others
all searching for the right destinations to    marketer? The idea of being a sophisticated
                                                                                                                89%
find the best information, and there are       marketer comes from the transition of
actually fewer places where we’re gathering    social media marketing from pure theory to                       77%
in large numbers.                              effective use. But marketers can’t just “do”                     77%
                                               social. Now they need to produce results
                                                                                                                61%
With LinkedIn, you’re reaching a quality       and actionable insights in order to prove
audience in a professional context.            the value of their efforts. Fortunately, we are
And, you can engage them in a very             no longer forced to take a spray-and-pray                 LINKEDIN CONSIDERED MOST EFFECTIVE FOR B2B LEAD GEN
meaningful way: by sharing valuable            approach to getting our messages heard in                 80% of social media B2B leads come from LinkedIn.
content with products tailored to how          the noisy world of social.
professionals engage. By doing so,                                                                                                                                                 80.33%
you become part of your audience’s             The technology is in place that allows us
                                                                                                                           12.73%
conversations and education on                 to adopt a much more refined approach
the platform.                                  — sophisticated if you will — to social                                6.73%
                                               media marketing, using the world’s largest                       0.21%
                                               professional network.

                                                                                                         EXECUTIVES RATE LINKEDIN HIGH ON VALUE GAINED
                                                                                                         FROM THEIR SOCIAL MARKETING INITIATIVES
                                                                                                         LinkedIn is the number one choice for professionally relevant content.

                                                                                                                      LinkedIn    91%
                                                                                                           Online News Sites      64%

                                               Sources: "B2B Marketing 2016 Benchmarks, Budgets,
                                                                                                                        Twitter   29%
                                               and Trends — North America," Content Marketing                      Facebook       27%
                                               Institute/ Marketing Profs. Webbiquity, 2013. "LinkedIn
                                                                                                                      Google+     16%
                                               for B2B Lead generation" infographic, Oktopost as
                                               shared by business2community.com, 2014.

                                                                                                                                                  Why Does Your Business Need LinkedIn?     4
                                              Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 8 of 49
CHAPTER 2


Market to Who Matters:
Achieve Your Marketing Goals
As a sophisticated marketer, grasp the reality of today’s purchase
process: Buyers are up to 90% through the purchase process before
they make direct contact with your sales team. That means the onus
is on you to attract and engage these buyers by delivering content
that helps them narrow down their options.

That’s where the Linked platform delivers         Get to the Right                            Engage Your audience
value, by:                                        Professional Audience                       with content
                                                  With your specific end goal now in mind,    Based on your goals and the metrics you’ll
1. Targeting                                      our targeting is the core of what enables   use to grade the success of your programs
Creating awareness of your brand and              your success on LinkedIn. The authentic     — and given how members engage on the
products early in the purchase process            member-generated, first party data on       platform — you can take advantage of a
                                                  LinkedIn is more accurate and highly        mix of organic content and paid
2. Engaging                                       differentiated in the market noise of       advertising opportunities.
Positioning your brand as a thought leader        audience data. We make it easy for you
and engaging audiences more deeply                to segment and reach your audience
with content as they’re forming perceptions       by offering:
and decisions
                                                   • R
                                                      ich demographic data
3. Optimizing                                        Job Function, Seniority, Company
Driving the right audiences to take action,          Name, Geo, Industry                         Our innovative products help marketers navigate the complex B2B
helping you generate quality leads and             • Interest-based targeting                   buying process, where multiple touchpoints influence every sale.
new business                                         Group Membership, Skills,
                                                     Field of Study
                                                   • Persona targeting
                                                     Job Searchers, Opinion Leaders,             “LinkedIn is the only platform that the majority of B2B marketers consider
                                                     Mass Affluent, Business Travelers             to be effective.”
                                                   • Your own audience data
                                                                                                        — "Content Marketing Research Report," Content Marketing Institute, 2016
                                                     Target Account Lists, External
                                                     Data Integrations




                                                                                                                             Market to Who Matters: Achieve Your Marketing Goals   5
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 9 of 49
CHAPTER 2

8 Ways to Tap into the Power of LinkedIn
Here are strategic marketing opportunities to better reach and
nurture prospective buyers. We’ll explore these in greater detail
in Chapter 6 and Chapter 7:

ORGANIC
You can build your brand and content presence through:

1. YOUR COMPANY PAGE                           3. LONG-FORM POSTS
Company Pages have evolved from a              Using an intuitive blogging tool that
nice-to-have to a need-to-have. Through        seamlessly integrates with your profile
a Company Page, you can market your            on LinkedIn, you can publish new and
business to the LinkedIn community, telling    previously published content on LinkedIn to
your company’s story and giving customers      quickly grow your audience and network.
and prospects a place to learn about your
business, your employees, and your brand.      4. CONTENT UPLOADED
                                               TO SLIDESHARE
2. SHOWCASE PAGES                              SlideShare is not just a repository for your
By using Showcase Pages to create              slide presentations. It’s a social channel
dedicated pages for your more prominent        where you can establish your brand as a
brands, businesses, and initiatives, you can   thought leader and authority around topics
extend your LinkedIn presence.                 and keywords.




                                                                                                  Market to Who Matters: Achieve Your Marketing Goals   6
                                            Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 10 of 49
CHAPTER 2

8 Ways to Tap into the Power of LinkedIn
PAID
As you start building your organic presence, in parallel, you can begin investing in a range
of paid opportunities to reach the right people on LinkedIn and engage them at scale on          Extend the quality traffic of LinkedIn professionals to your own
mobile and desktop:                                                                              branded sites. Embedding calls-to-action in your creative on
                                                                                                 LinkedIn ensures the flow of influential, affluent and educated
 • In the LinkedIn Feed and beyond (Sponsored Content)                                           professionals to your own online properties.
 • In the LinkedIn Inbox (Sponsored InMail)
 • Early in the purchase process
 • Through other native ad formats (Dynamic Ads)




5. LINKEDIN SPONSORED CONTENT                    7. LINKEDIN Text Ads
Delivering your content directly into the        These are a powerful way to make sure
LinkedIn feed, this allows you to capture        you get on the radar early and build your
people’s attention where they’re most            brand with the right audiences — in the
engaged: while consuming information             premium context of the world’s largest
shared with them by their professional           professional network.
network. Sponsored Content is
foundational and arguably LinkedIn’s             8. LINKEDIN DYNAMIC ADS
most versatile product; you can design           Dynamic Ads (e.g., Follow Company,
your program to serve branding and               Spotlight) empower you to accurately target
awareness objectives, along with direct          your audience with highly relevant and
response and lead-generation goals.              customizable creative on LinkedIn.com.
                                                 Because this dynamically generated ad
6. LINKEDIN SPONSORED INMAIL                     format leverages information from LinkedIn
The most direct way to engage your               member profiles, it is highly engaging
prospects on LinkedIn, this is a game-           and very effective at driving traffic to your
changer in terms of taking email marketing       website or Company Page.
effectiveness to the next level and driving
tangible metrics including leads, cost-per-
lead, and pipeline. You do that by delivering
targeted, personalized messages and
content right into prospective customers’
LinkedIn inboxes.


                                                                                                                          Market to Who Matters: Achieve Your Marketing Goals   7
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 11 of 49
CHAPTER 2


Ask the Expert:
Brian Clark
                                                LI: What’s your best advice for writing a      audience to expect information and insight
                                                compelling Company Page update?                first, and then a call to action that takes the
                                                                                               relationship to the next level. For those who
                                                BC: Tell a story. And more importantly,        have been doing content marketing from
                                                relate that story back to your ideal           their own sites for years, LinkedIn becomes
                                                prospect’s problems or desires. Even if the    an essential outpost for that content, mixed
                                                story focuses on the founding, evolution or    with in-person engagement.
                                                growth of your company, make sure people
                                                understand that all of those great things      LI: Where do you see LinkedIn in
                                                happened because of the value you provide      5 years?
                                                your audience, customers, and clients.
                                                                                               BC: LinkedIn appears to be all in on
Founder and CEO of                              LI: How can a business best                    becoming a true media company. I’ve
Copyblogger Media                               take advantage of LinkedIn for                 heard some grumblings from early LinkedIn
                                                lead generation?                               fans that the company and site are losing
LI: Do you regularly check your feed? If                                                       the singular focus it started with, but I see it
so, how do you use it?                          BC: LinkedIn, unlike Facebook and Twitter,     differently. A business education hub of the
                                                is all about business. The mindset and         sort LinkedIn is building can only increase
BC: I've just started following the Marketing   intent are naturally more receptive to         the value of the ecosystem.
Strategies category within my feed and          solving business problems than the
it's a treasure-trove of content all in one     kind of socializing and sharing that           LI: What’s something that’s not in your
place. This has become a great resource         happens elsewhere.                             LinkedIn profile?
not only for staying up-to-date on the latest
ideas from others, but it also fuels our own    That said, you still have to lead with value   BC: I’ve made no mention of the fact that I
content-sharing on other social networks.       to generate qualified leads. LinkedIn’s        used to practice law in my LinkedIn profile.
                                                focus on content marketing has primed the      Some people may still hold that against me.




                                                                                                                                  Market to Who Matters: Achieve Your Marketing Goals   8
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 12 of 49
CHAPTER 3


Optimizing                                                                                       This infographic highlights all the opportunities for getting the most


Your Profile
                                                                                                 from your profile.




Every day, we see millions of professionals find others and get found
through LinkedIn search.

Whether someone is searching for people, jobs, companies, or groups, we provide the most
relevant results based on your professional identity, your network, and how the people in
your network engage with LinkedIn. Plus, one of the first steps many members take when
receiving content from a company or another member is clicking through to the personal
profile or Company Page to learn about the sender. That’s why it’s critical for you and your
company to maintain complete and optimized profiles.

How You Can Benefit from an Optimized Profile
As a marketer, you can use LinkedIn for networking and to further your profession. After all,
these days, very few people end up working for a single company their entire career. So
whether you’re actively seeking a new position or maximizing the job you are already in, it’s
wise to make sure your profile is set up for maximum exposure and engagement. In addition,
adding rich media content — such as SlideShare presentations, videos, and infographics to
your profile — is a fantastic way to showcase visual assets to profile visitors.

How Your Company Can Benefit from an Optimized Profile
It goes without saying that your company and all of its employees should optimize their
LinkedIn profiles. After all, an optimized profile can boost the visibility of your company
and its content in the search results — both on and off the network. That’s because
search engines like Google scour pages and URLs for keywords, and LinkedIn profiles
offer many opportunities to embed keywords, such as within the LinkedIn URL, other
URLs you list within your profile, job titles and descriptions, and content links you include.
So if your company and its employees have optimized their profiles, you could very well
gain an advantage when prospective customers are searching for companies, products
and services like yours.




                                                                                                                                                     Optimizing Your Profile   9
                                         Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 13 of 49
CHAPTER 3


Ask the Expert:
Shane Atchison
                                               LI: What types of clients should be              LI: How are your clients’ marketing             are who they say they are. You can’t put
                                               leveraging LinkedIn more than they               objectives different on LinkedIn                a fake job title up on LinkedIn. And the
                                               currently are?                                   compared to other social networks?              standardization of user-generated data
                                                                                                How does that impact your clients’              makes it easier to analyze and integrate the
                                               SA: I think that clients with investments in     content strategy?                               platform into your content strategy.
                                               content are missing a massive opportunity
                                               to leverage their LinkedIn presence. They        SA: Most social networks only serve             LI: How are marketers getting it wrong
                                               could use LinkedIn in combination with their     opportunities at the top of the funnel and      with LinkedIn?
                                               owned properties to precisely target, share,     provide limited ways to engage. You can
                                               and then realize return on their content         tailor the LinkedIn platform to each client’s   SA: They think of it simply as a hiring,
                                               investments. But for this, they need a           marketing objectives and use it as part of a    prospecting, or one-dimensional advertising
                                               comprehensive strategy that integrates the       larger content strategy. The platform makes     platform. It’s actually a versatile content
CEO of POSSIBLE                                LinkedIn platform, their content and their       it easier for brands to serve audiences with    platform with precise data that can be
                                               CRM efforts.                                     content tailored to the individual — both       integrated into a variety of programs on and
LI: What factors are most important                                                             in terms of depth and timing. This makes        off the site. For example, B2C brands often
to you when considering advertising            LI: What is the risk of a client not having      content smarter and relevant at scale. As       miss the opportunity LinkedIn provides to
channels for your clients?                     a company presence on LinkedIn?                  a result, it can drive engagement lifecycles    enhance or expand distribution networks or
                                                                                                rather than one-off opportunities.              channel partner communication plans. They
SA: Our top ones include audience              SA: The biggest risk, especially for B2B,                                                        also miss the opportunity to build programs
concentration and relevance, segmentation      is a loss of discoverability. LinkedIn is        LI: How do you compare the audience-            around LinkedIn that leverage content to
and targeting functionality, and the ability   becoming the de facto starting point when        targeting capability of LinkedIn with           drive engagement lifecycles and stimulate
to extend or amplify channel content           searching for partners and evaluating            other social networks?                          organic community-building. The platform’s
across other owned and earned properties.      solutions. A thoughtful LinkedIn presence                                                        capabilities in this area are unmatched
We also leverage our social listening and      is not only a great opportunity to increase      SA: There are three major ways LinkedIn         and underutilized.
marketing sciences technologies to identify    your visibility as an individual. Corporations   data is better for targeting: Recency,
opportunities for the brand within each        can also use it to turn both their workforce     authenticity, and standardization of data.
channel and with each audience.                and followers into brand ambassadors.            Recency means that people tend to
                                                                                                keep their LinkedIn profiles up to date
                                                                                                — something they rarely do on other
                                                                                                networks. Authenticity means that they




                                                                                                                                                             Optimizing Your Profile      10
                                         Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 14 of 49
CHAPTER 4


Expand Your Network
of Influencers
In late 2012, we made it possible for any LinkedIn member to follow an exclusive group of
Influencers on LinkedIn. From C-level executives and entrepreneurs to world leaders and        “It thrills me to see LinkedIn gaining ground as an interesting place to hang
philanthropists, these Influencers contribute unique business insights and spark thought-        out. I’ve long held that LinkedIn is the dark horse of the social media
provoking discussions on a range of issues. Displayed via the LinkedIn feed, the Influencers     platforms — or, at least, it’s the workhorse of the bunch.
program is a source of truly original content. But more importantly, it’s meant to inspire,
inform, and make you a better marketer.                                                         If Twitter is where you go to meet people you don’t know and Facebook is
                                                                                                where you go to talk with people you already know, then LinkedIn is where
The Influencer program numbers 500 of the most influential thought leaders. Posts that our      all of you can meet up to get stuff done together.”
Influencers write on LinkedIn garner on average more than 25K page views, more than 300
likes, and 100 comments. And you can directly engage with any of these Influencers, either     — Ann Handley, Author of Content Rules, Chief Content Officer at Marketing Profs
by “Liking” a post or jumping into a conversation about a post. Moreover, through threaded
comments, you can reply to a post by an Influencer to start conversations and debates
with others who are reading that post. You can mention other people to draw them into a
discussion, and get notified when your comment has received a response.




                                                                                                                                         Expand Your Network of Influencers     11
                                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 15 of 49
CHAPTER 4
                                                                                 CONSIDER THESE EXAMPLES
Follow Influencers Without
Being Connected to Them

In addition to joining in rich conversations,
                                                                                 6,000,000+
you will see which Influencers and topics                                        FOLLOWERS
are driving the most interest — perhaps
sparking an idea of your own for a post or                                       Bill Gates is an Influencer with over
content asset. Plus the ability for LinkedIn                                     6,836,041 followers. One of his
members to like and share Influencer                                             posts garnered over 1.9M views,
content lets you quickly find out what the                                       more than 11K thumbs up, and
people in your network are reading and                                           over 4000 comments.
reacting to, helping you unearth new ideas.


                                                                                 188,000+
Want to broaden your horizons? Take
advantage of discovery modules within
LinkedIn to help you find more relevant
content based on the people you’re                                               FOLLOWERS
following and the posts you’re reading.
                                                                                 Joe Pulizzi, a speaker, entrepreneur,
                                                                                 author, and founder of Content
                                                                                 Marketing Institute, has over 188,000
                                                                                 LinkedIn followers. One of his posts
                                                                                 pulled in 138K views, 800 thumbs up,
                                                                                 and over 200 comments. It’s easy to
                                                                                 be part of such a rich discussion!




                                                                                 The average Influencer post
                                                                                 garners nearly



                                                                                 30,000
                                                                                    VIEWS
                                                                                                                         22% are entry-level   49% of Influencer
                                                                                                                         professionals.        followers are director-
                                                                                                                                               level and above.




                                                                                                                               Expand Your Network of Influencers        12
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 16 of 49
CHAPTER 4


Ask the Expert:
Viveka Von Rosen
                                               thought leaders (LinkedIn Influencers).         Notifications tab to see what people are        VR: LinkedIn is probably less likely than
                                               These people, most of them household            saying about me, what content of mine           some of the other social sites to suck you
                                               names (best-selling authors, Fortune 500        they are sharing and their comments on          into the rabbit hole of singing cats and
                                               CEOs, heads of state) create content            my updates. So while I don’t listen to ALL      surfing dog videos. But messages, updates,
                                               specifically for LinkedIn. You can follow not   updates, I listen to the ones                   and Groups can certainly suck you in. It’s
                                               only these Influencers, but also channels       that involve me in some way.                    usually all good stuff and relevant to your
                                               of content.                                                                                     business which means you might even
                                                                                               Group Content                                   spend more time there since it’s “allowed.”
                                               I think the LinkedIn feed is a great place to   For (soft) market research, consider            I recommend scheduling your LinkedIn
                                               find relevant business content to share not     LinkedIn Groups. Groups are full of             (and other “social”) time to make sure you
                                               only on LinkedIn, but other social sites as     like-minded, targeted audiences. Ask            have a start and stop time. I also suggest
                                               well. When a client needs a good business       questions. Ask for help. Occasionally share     you create a checklist that covers everything
LinkedIn Expert & Author:                      article to post to their Facebook page or       an article you like. I love the content and     you need to do on LinkedIn (monthly,
"LinkedIn Marketing: An Hour a Day,"           Twitter, I can often find something relevant    interaction on some of my Groups, and I         weekly, and daily).
International Keynote Speaker,                 via my trending topics — quickly and easily.    know I can always go there to get quick
Forbes Top 20 Most Influential                 So my LinkedIn feed gets more of my             answers to my questions and find out the        LI: How are marketers getting it wrong
                                               attention than any other RSS feed or news       latest and greatest in the sales world.         with LinkedIn?
LI: What type of content best connects         aggregator I use.
with audiences on LinkedIn? Is there a                                                         It just takes some time to find these good      VR: Basically marketers do these three
specific type of content you prefer to         LinkedIn Update Mentions: As long               groups. I recommend asking your network         things wrong:
consume on LinkedIn?                           as you are connected to a person                what groups they like and why. (For
                                               or following a company, you can share their     instance, I am a raving fan of Jill Konrath’s    • Selling too much
VR: That’s kind of an apples or oranges        content and mention them in an update.          Group, Fresh Sales Strategies, because it        • Not making use of the tools
type of question, when it comes to                                                             always offers fabulous ingestible content).      • Not realizing its potential
LinkedIn. I’m a fruit salad gal myself!        I wish I had the time to check on my
                                               homepage every hour and read all the            LI: How do you make sure personal               Selling
LinkedIn Influencers and the LinkedIn Feed:    updates from every one of my 29K+               time spent on LinkedIn is productive?           I always tell people you will never sell your
First of all, LinkedIn truly understands the   connections, but I don’t. (And to be honest,    How does this differ from other social          stuff on LinkedIn. The likelihood of someone
importance of good content. Right now it’s     I wouldn’t want to!) Chances are, you           networks?                                       seeing an update you have posted on how
the only social media site to have its own     don’t either. So I rely on LinkedIn Status                                                      you sell the best gadget and then buying
blogging platform fueled by the world’s        Update mentions and LinkedIn’s new(ish)


                                                                                                                                                Expand Your Network of Influencers        13
                                             Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 17 of 49
CHAPTER 4


Ask the Expert:
Viveka Von Rosen
it is unlikely. LinkedIn is about creating        LinkedIn” button. You can post the page as
relationships with people. Once you have          an update or as a tweet. You can post it to
established a connection and are moving           your Groups by clicking the Group option,
from the “know” each other to the “like and       then typing in the name of the LinkedIn
trust” each other level of engagement —           Groups you wish to share the post with. You
only then do you have a good chance of            can even send it to an individual.
sharing your products and services with
someone likely to purchase them. But these        This is a very quick and easy way to post
relationships take effort and nurturing.          helpful, useful, and interesting content with
Establishing that sense of “like and trust”       your network. These updates will show up
might seem like a lot of work, but the payoff     on your connection’s homepage as well as
can be monumental. Getting people to              in your profile under “Activity.”
buy from you on LinkedIn means a time
investment, but to me it is well worth it.        Potential
                                                  Hopefully some of the things I have
Tools                                             mentioned will open a few eyes to the
LinkedIn has so many cool little tools. My        potential of LinkedIn. There is just so much
favorite is their “Sharing Bookmarklet.” To       you can do with it. It is a completely under-
find the Sharing Bookmarklet, you just come       utilized tool from Groups to Company Pages
down to the “Tools” link and then on the right    and beyond. But I guess that’s why I have a
hand side click on the tab that says “Sharing     job! If you have questions about how it can
Bookmarklet.” Drag the Bookmarklet button         help with prospecting, lead gen, relationship
up to your browser bar. Then no matter what       building, and top of mind awareness, please
web page you’re on, all you have to do is         feel free to reach out to me!
click on the ‘share on LinkedIn’ link and you
can easily share that page.                       www.LinkedIn.com/in/LinkedInexpert

Not all websites are LinkedIn-centric. So if
you find a website, blog post, or article that
doesn’t have the LinkedIn share button, you
can still share it by clicking on the “Share on


                                                                                                                Expand Your Network of Influencers   14
                                            Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 18 of 49
CHAPTER 5


Keep up with                                                                       Discover New Professional Content

what matters                                                                       We’ve not only improved the overall search functionality with faster
                                                                                   auto-complete suggestions, but we’ve also made it easier for you to
                                                                                   find “What’s New” across timely world events and what’s trending
With all the news websites, blogs and newsletters out                              among professionals like you worldwide.
there, staying in the know can be time consuming.

In fact, like most marketers, you probably find it’s increasingly difficult
to figure out what matters most when reading news across multiple
sources. Millions of professionals invest their time on LinkedIn, staying
on top of industry news with the homepage feed.

Your LinkedIn Feed is designed to help you discover and discuss news
and ideas to help you stay well-informed so that you can be more
successful every day. It is personalized for you based on your profile and
relationships in order to surface topics you care about from people who
matter in your professional world.




                                                                                                                 Discover Professional News and Perspectives   15
                                            Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 19 of 49
CHAPTER 5

Customize your LinkedIn Feed to see                        Tap into hashtags
the news and content you care about                        Hashtags included in posts are now tappable and
On the LinkedIn mobile app, you can tailor the             lead to search results so that you can discover other
content in your feed by tapping on the control icon        posts with the same hashtag. Simply add a hashtag
on the top right corner of any update and going            to your post and it will be automatically available
to “Improve my feed.” From here you can discover           publicly, or if you want it to be only visible to your
new industry leaders, publications, and companies          connections you can easily change your sharing
to follow, and we’ll automatically deliver news and        settings (more on privacy below). As you would
updates that you want to see. This feature is coming       expect, you can also search for a hashtag to see all
soon to desktop, but any updates you make on               public posts tagged with it.
mobile will be reflected in your feed, no matter where
you access it.

Never miss an interesting article
again with “Save for Later”
As you scroll through your LinkedIn feed, you'll
notice that on the bottom right of every article, there
is now a bookmark icon that allows you to save that
article for later. We know you're always on the move
— running between meetings, waiting in line for
coffee — and sometimes you just don’t have time to
delve into an interesting but lengthy article right then
and there.

Just tap the “Save for Later” icon to ensure you’ll
never miss content that matters because you forget
to revisit it later. Everything you want to read will
be neatly stored away, under the “Me” tab, with a
single tap under saved articles for viewing when you
actually have the time to read.

Use search to explore topics
you care about
Type a topic into the search bar at the top of your
feed and then use the “Posts” filter get the latest
conversations, ideas, and diverse perspectives
of your peers and other industry experts all in
one place.


                                                                                                                    Discover Professional News and Perspectives   16
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 20 of 49
CHAPTER 5


Ask the Expert:
Lee Odden
                                              LI: What’s your best advice for writing a       LO: Content participation on any social             Beyond that, LinkedIn’s social network
                                              compelling Company Page update?                 network or web platform should be informed          platform provides many opportunities to
                                                                                              by a company’s business and content                 engage with prospects, support individual
                                              LO: This might seem like a cart and horse       marketing strategies. Are customers there,          and brand thought leadership, and
                                              situation, but it’s important to have an        and what are they doing? What are they              connect with other groups like industry
                                              audience. Updating a Company Page to            interested in? What opportunities are               media and prospective employees.
                                              2 followers vs. 200 just isn’t the same. As     there for the brand to be valuable to those         Whether it’s targeted advertising or
                                              with any other publishing platform, think       prospective customers?                              curating a mix of industry and company
                                              of who your network is and what they’re                                                             news on the brand page, companies
                                              interested in. What do they expect? Giving      For most companies that sell into the               that want to attract and engage other
                                              people what they want in the form of            business market, participating on LinkedIn          businesses need to be on LinkedIn.
                                              useful content, tips, and information about     should be a no-brainer. The specific way
CEO @TopRank Online Marketing,                changes at your company is a great way to       LinkedIn is used depends on the company,
Author: "Optimize,"                           attract more followers and better engage        industry, and product mix. It also depends
Public Speaker: Integrated Search,            those you already have.                         on what kinds of opportunities there are to
Social, & Content Marketing                                                                   be “the best answer” on LinkedIn for the
                                              From a writing standpoint, write snappy,        things customers are interested in.
LI: Do you regularly check your LinkedIn      compelling titles. Check ubersuggest.io
feed? If so, how do you use it?               for popular keywords, and consider using        At a minimum:
                                              specific phrases in the title and description    • Ensure executive LinkedIn profiles are
LO: I check LinkedIn daily, follow a number   — but only if they make sense and add               filled out and optimized.
of thought leaders and also look for news     value to the message. You can attract            • M
                                                                                                  ake sure the Company Page
stories my network is engaging with.          more followers to your LinkedIn Company            is robust.
The feed offers content that I can            Page through search on LinkedIn as well as
                                                                                               • C
                                                                                                  urate useful news as status updates
interact with through liking, commenting,     organic search.
                                                                                                 and on the Company Page.
sharing on LinkedIn or curating to our
broader community.                            LI: How can a business take advantage of         • U
                                                                                                  se LinkedIn as a follow up after
                                              LinkedIn as part of a content marketing            meeting people online and especially
                                              strategy?                                          at offline events where business cards
                                                                                                 are exchanged.




                                                                                                                                           Discover Professional News and Perspectives    17
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 21 of 49
CHAPTER 6


Build Your Brand and
Company Presence Organically:
Content Marketing on LinkedIn
By delivering relevant content, you can organically build your brand and company presence
and your relationships with targets. LinkedIn provides the following solutions for delivering        Mobilize Your Employees to Amplify Your Message
relevant content to our members:
                                                                                                     Best-in-class companies encourage their own employees to share content
 • Your LinkedIn Company Page                                                                        on LinkedIn with their networks, significantly increasing content reach. This
 • Showcase Pages for product or thought leadership content                                         is especially powerful for companies whose sales reps are connected to the
 • Publish long-form posts                                                                           right decision makers.
 • SlideShare

Company Pages are where you can catch the eye of prospective customers by featuring
thought leadership content or anything else that would be relevant to your target audience,          Linkedin: a key platform for b2b content delivery
including links to your latest and greatest whitepapers, e-books, case studies and how-to
content. By delivering useful and engaging content, you’ll foster engagement and help your
message spread faster.                                                                               LinkedIn continues to be the #1 channel to distribute content.

And remember: Integration with common social media management vendors — including
Adobe, Hootsuite™, Percolate, Salesforce, Shoutlet, Spredfast, and Sprinklr — makes it
easier for you to manage your Company Page.




                                                                                                       % 0      10     20     30    40     50   60   70   80   90    100


                                                                                                Source: B2B Marketing 2016 Benchmarks, Budgets, and Trends — North America,
                                                                                                Content Marketing Institute / Marketing Profs




                                                                                                  Build Your Brand and Company Presence Organically: Content Marketing On LinkedIn   18
                                         Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 22 of 49
CHAPTER 6

Showcase Pages: Demonstrate Thought Leadership                                             5 Steps to Engaging Followers on LinkedIn:
with Specific Audiences
                                                                                            1. Establish your presence
Like many companies, you likely consider many parts of your business as important.
And to give each its due attention, you likely have more than one “voice.” With Showcase    2. Attract followers
Pages, you can build a presence and present a unique voice for every important part of
your business. By creating dedicated pages for your more prominent brands, businesses,      3. Engage followers
and initiatives using Showcase Pages, you can extend your LinkedIn presence.
                                                                                            4. Amplify through the network
In other words, you can create a distinct platform for each aspect of your business that
has its own message to share with its own target audience. It’s a unique way to directly    5. Analyze and refine
engage the right people in the right context. And just as with Company Pages, your
administrators will be able to monitor performance through dedicated analytics tools
within the Showcase Page experience.
                                                                                             “When I ran marketing at a mobile startup, we routinely compared the impact
                                                                                               of each channel at each funnel stage. We plotted channels along two
                                                                                               dimensions: volume of names and cost per lead. LinkedIn topped all other
                                                                                               lead sources, across both dimensions, and at every stage of the funnel.
                                                                                               When it came to content distribution and lead generation, LinkedIn quickly
                                                                                               became the first dollar budgeted each quarter.”

                                                                                                                                — Joe Chernov, VP of Marketing at InsightSquared




                                                                                            Build Your Brand and Company Presence Organically: Content Marketing On LinkedIn   19
                                        Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 23 of 49
CHAPTER 6

Attract More Followers                                                                        Did You Know?

The more the merrier on the social merry-go-round. Here are some simple, effective             There are more than 2 million unique publishers actively using the LinkedIn Share
strategies for attracting more followers with your company updates:                            button on their sites to send content to the LinkedIn platform.

 • E
    ngage your colleagues. A study by BrightEdge found that 9 of the top 10 brands with
   the most followers on LinkedIn have at least 60% of their employees on LinkedIn.             “Content marketing is the planning, creation, promotion, and measurement
 • C
    ultivate a larger following with a multi-channel approach. Encourage your teammates to       of content to a target audience with the goal of satisfying customers and
   add a link to your Company Page in their email signatures. If needed, ask your designer        affecting a business outcome. LinkedIn offers an incredibly useful platform
   for help creating a customized banner or button.                                               for research, ideation, and the amplification of content to specific interest
                                                                                                  groups from your target customers to the Influencers that inspire them to
                                                                                                  take action. LinkedIn is essential for achieving content marketing results.”

                                                                                                 — Lee Odden, CEO @TopRank Online Marketing, Author: Optimize, Public Speaker:
                                                                                                                             Integrated Search, Social, and Content Marketing




                                                                                               Build Your Brand and Company Presence Organically: Content Marketing On LinkedIn    20
                                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 24 of 49
CHAPTER 6

Take Advantage of Publishing On LinkedIn
                                                                                                                          3 Reasons to Go Long on LinkedIn:
Get noticed by your peers and engage with like-        Get audience insights on the go
minded professionals by writing your own posts.        With our new audience insights on mobile                           1. T
                                                                                                                               he content you publish is attached to and becomes a
Publishing on LinkedIn gives all professionals         (desktop coming soon), we’ve made it easier                            part of your LinkedIn profile, positioning you as an expert
the ability to share their expertise with the world.   for you to understand who’s seeing the posts                           and thought leader.
                                                       you’ve shared and the articles you’ve written.
Make your content stand out                            To use the insights feature, simply tap on                         2. Y
                                                                                                                               ou can create an always-on strategy with your C-level
with multimedia                                        “Me” in the LinkedIn mobile app, and you will                          team, subject-matter experts, and employees by
Engaging content goes a long way in reaching           find real-time information on the posts you’ve                         delivering your message with credibility and authenticity.
the right audience, so we recently made                shared the articles you’ve written.
enhancements to our publishing platform so that                                                                           3. Your posts have the potential to be distributed in our
it’s even easier for you to create posts that catch    Now you can better understand your audience                            trending topics and recommended to a much broader
readers’ attention.                                    — what companies they work for, their job                              group of members.
                                                       titles, where they live, and how they found
In addition to a new interface that puts your          your post. With these insights you can better
content front and center, you can now more easily      understand if you were successful in optimizing
move, add, and resize multimedia with inline           your post to gain visibility with the right people.
images, videos, slides, or podcasts. Research
shows that articles with images get 94% more           Not only that, but these insights give you a
total views. All you have to do is click on the "Add   simple entry point to connecting with people
Multimedia" icon.                                      that are relevant to your industry, and start
                                                       conversations that can make you more
Add hashtags to help your content                      productive and successful in your career.
get discovered
To help surface your posts in front of the people      With nearly 3 million people publishing
who matter most, always add relevant hashtags          long-form articles and millions more sharing
so that others can easily find your content in         updates, LinkedIn is the leading platform for
search. Using a hashtag will ensure that when          professionals like you to build your voice.
members are looking for information on a certain
topic or timely event, your article will come up as
one of the options.




                                                                                                     Build Your Brand and Company Presence Organically: Content Marketing On LinkedIn   21
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 25 of 49
CHAPTER 6

SlideShare: Tap into Visual Tendencies
                                                                                                 “It’s almost not fair to ask for my take on SlideShare. I consider it one of the
We are all visual thinkers. In fact, 75% of the sensory neurons in our brains process visual       top three ‘plays’ in my own content marketing efforts. I contribute to the
information. Visual content can help set you apart from text-heavy competition, and                SlideShare blog. I recommend it to every one of my clients, and am hired
SlideShare is the perfect channel for your visual content.                                         often to write and design the presentations.

SlideShare is not just a repository for your slide presentations. It’s a social channel where     However, I’m biased for many reasons. Atop the list: SlideShare — and its
you can establish your brand as a thought leader and authority around topics and keywords.        integration with LinkedIn — accounts for a massive chunk of my website’s
                                                                                                  traffic, has a lot to do with the authority I’ve gained in content marketing and
Through SlideShare, you can:                                                                      copywriting for the web, and is helping to bring me all kinds of opportunities
                                                                                                  including new business, partnerships, and speaking engagements.
 • S
    hare presentations, videos, infographics, and other documents with your
   LinkedIn network                                                                               If you’re not using SlideShare to distribute your content, you’re missing out
 • Upload portfolios, conference talks, PDFs, marketing/sales presentations, and more            on, what, 60 million eyeball opportunities a month? And if you are, you know
                                                                                                  exactly how the service can align with your marketing goals.”
 • Embed videos in presentations, and add audio to make a webinar

Each month, more than 400,000 new pieces of content are added to SlideShare, which                                                                 — Barry Feldman, Feldman Creative
hosts 70 million unique visitors monthly. On an average day, nearly 4 million people visit
SlideShare (just on desktop!). That makes SlideShare the world’s largest professional
content-sharing community. And that’s something you can’t afford to overlook.




                                                                                                Build Your Brand and Company Presence Organically: Content Marketing On LinkedIn   22
                                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 26 of 49
CHAPTER 6

9 Tips to Help Ensure Content Domination on SlideShare:                                          Did You Know?

1. K
    eep your presentations short and sweet: Between 10–30 slides is optimal.                      More than 30 million pieces of content are uploaded to SlideShare.
                                                                                                   (February, 2016)
2. B
    e visual: Shoot for an average of 19 images in your 10–30 slides.

3. Get to the point: Aim for an average of 24 words per slide.

4. B
    e the authority on your topic: Choose a topic and own it.

5. F
    ocus on design, and tell a story: Design your deck to pull the reader from one slide
   to the next.

6. R
    ev up the SEO for each presentation: Include keyword-rich titles, descriptions and
   tags in order to give your presentations a fighting chance in the world of search engines
   as well as inside the SlideShare search results.

7. Integrate your presentations into multiple channels: SlideShare easily embeds into landing
    pages and blogs and renders beautifully in Twitter.
                                                                                                   “In a recent conference, I was asked my opinion on what is the biggest
8. R
    epurpose your presentations: Slice and dice them into blog posts, infographics,                 opportunity in B2B Content Marketing. Without hesitation, I answered
   webinars, and videos.                                                                             'SlideShare.'”

9. Make SlideShare part of every campaign: Add a SlideShare checkbox to your campaign                                    — Michael Brenner, Vice President of Marketing Insider Group,
    checklist.                                                                                                                 Speaker, Blogger and Social Business Marketing Leader

If you don’t have a SlideShare account, sign up from LinkedIn to share your presentations
worldwide and drive more views and traffic.


                                                                                                   Have I got a story for you!


                                                                                                   A good story captivates an audience. Think about your favorite book, TV show or
                                                                                                   movie; the plot and way it is told hooks you in. Now what if every presentation you
                                                                                                   sat through or gave was that spell-binding?




                                                                                                  Build Your Brand and Company Presence Organically: Content Marketing On LinkedIn       23
                                              Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 27 of 49
CHAPTER 6

Follow the 4-1-1 Rule
                                                                                                                “Sell something, get a customer for a day. Help someone, get a
The 4-1-1 Rule was coined by Tippingpoint           Consistent posting: Create an editorial                       customer for life.”
Labs and Joe Pulizzi of the Content                 calendar of updates within your company,
Marketing Institute. While it was originally        and highlight relevant third-party material.                                     — Jay Baer, Digital Marketing Strategist, Speaker,
created with Twitter in mind, it can                Then share it with company followers.                                                Author and President of Convince & Convert
successfully be applied to your company’s           Building a cadence around the 4-1-1 rule
content marketing strategy using LinkedIn.          will continually add value for your followers.

The rule states:                                    Source: Tippingpoint Labs. www.tippingpointlabs.com
“For every one self-serving tweet, you
should retweet one relevant tweet and most
importantly share four pieces of relevant
content written by others.”

It’s basically saying to share the love.
Instead of constantly bombarding your
followers with demos, webinars and
whitepaper downloads, create a cadence                                                                                                    1 Retweet
of helpful insights relevant to your audience.
Mix in a bit of industry thought leader
content; news and trends are a great way
to build relationships with prospects while
keeping current customers in the know.

You’ll authentically engage in conversations,
build awareness and interact with LinkedIn
members without giving the impression that
you’re a self-centered know-it-all. It’s all part
of moving to the new marketing mindset of
“always be helping” instead of the outdated
“always be selling.”




                                                                        4 New Tweets                                           1 Self-Serving Tweet

                                                                                                            Build Your Brand and Company Presence Organically: Content Marketing On LinkedIn   24
                                            Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 28 of 49
CHAPTER 7


Expand Your Targeted Reach:
Paid Advertising on LinkedIn
By combining mass reach with accurate targeting,
LinkedIn advertising solutions enable you to:

 • E
    ngage your target from among the most
   affluent, influential, and educated audience on
   social media.
 • Increase awareness, credibility and impact
    through the power of social proof.
 • Drive traffic and leads to your site.

Here are the LinkedIn advertising solutions at your
disposal to help you achieve those results:

 • Sponsored Content
 • Sponsored InMail
 • Programmatic Buying
 • Dynamic Ads
 • Text Ads




                                                                                                 Expand Your Targeted Reach: Paid Advertising On LinkedIn   25
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 29 of 49
CHAPTER 7

Sponsored Content: Appear in the LinkedIn Feed and Beyond

Our members are already engaging with
high-quality content from news sites,            • B
                                                    uild relationships with the world’s
thought leaders, their connections, and            professionals. Publish your content
brands. With Sponsored Content, you                with Sponsored Content to create value
can join the conversation and appear               and establish trust that sparks ongoing
along with that content. You can publish           conversations and deeper customer
Sponsored Content with rich media and              relationships.
ensure relevance with robust targeting
functionality. And that means you can           Targeting options
reach the right people at the right time with   Sponsored Content allows you to reach a        Think of Targeted and Sponsored Content
your best articles, images, infographics,       targeted audience beyond your Company          as Native Advertising
PDFs, presentations, and videos. Plus,          Page followers. You can define your
Sponsored Content is the only way to reach      audience using criteria such as location,      Sponsored Content is native to the browsing experience, incorporated
LinkedIn’s mobile users at scale, since they    company size, industry, job function, and      directly into the member’s feed so as not to interrupt the stream of content.
appear in the feed on desktop, tablet, and      seniority. Remember, there’s always a          That said, be sure to keep two to four Sponsored Content campaigns live at
smartphone.                                     tradeoff between targeting and audience        all times — that way you can appeal to members who are in the evaluation
                                                size. If you target too specifically, your     stage and still interested in high-level content, as well as those that are
Sponsored Content                               content may reach a very small audience.       closer to a purchase decision.
is a powerful tool to:
 • Raise awareness and shape perception.
    Send Sponsored Content to your target       Performance tracking
    audience to rapidly increase awareness      You can promote content in 20 languages
    and shape the perception of your brand,     across the 200 countries and territories       Alteryx, an advanced analytics software company, generates quality
    products, and services.                     where we have members. Within a minute         leads at lower cost, using Sponsored Content to engage with targeted,
 • D
    rive quality leads. Generate quality       or two of publishing your update, you’ll see   premium audiences.
   leads by sharing insights that               impression and engagement metrics —
   professionals seek. Watch that content       and reporting on your post will be updated     “With Sponsored Content we get the right kind of leads who are interested in
   spread via the peer sharing that occurs      in near real time. That means you can track     relevant content we've created and in learning more about our product.”
   naturally on LinkedIn.                       how well your posts hit the mark and fine-
                                                tune your strategy instantly.                                                             — Rick Schultz, Senior VP of Marketing




                                                                                                  Read Case Study




                                                                                                                   Expand Your Targeted Reach: Paid Advertising On LinkedIn   26
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 30 of 49
CHAPTER 7

How Sponsored Content works
Getting a LinkedIn Company Page is the first step to using
Sponsored Content. All Sponsored Content must first be created
as organic Company Updates.

Similar to an ad unit, a Sponsored Content post can be viewed by
members when they visit LinkedIn. Sponsored Content is clearly
distinguished from organic content to make sure our members
can differentiate between organic and paid content. Currently, they
are labeled as “Promoted.” Links in Sponsored Content can drive
traffic wherever you’d like, including your content portals, relevant
news or articles, YouTube or SlideShare channels, whitepapers,
and event registration forms.

Sponsored Content is purchased through a second-price
auction. Here’s how it works: Each time there is an opportunity
for Sponsored Content to be shown, LinkedIn runs an auction to
determine which post to show. For any given auction, there can
be many bids from competing advertisers looking to reach that
member. That means when you sponsor content, your campaign
enters an auction to determine whether it’s shown to your target
audience. Sponsored Content inventory is non-guaranteed,
but you may adjust your bid and content to perform better in
the auction. Remember, because LinkedIn runs a second-price
auction, if you win your bid, you'll only pay one cent more than the
second-highest bidder.




                                                                                               Expand Your Targeted Reach: Paid Advertising On LinkedIn   27
                                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 31 of 49
CHAPTER 7



Ask the Expert:
Neal Schaffer
                                                in Network Updates as well as relevant         combination of the following:
                                                Groups. It all comes down to content that
                                                is both relevant and timely — but deep          • E
                                                                                                   stablish robust profiles that make you
                                                as well.                                          discoverable in LinkedIn's profile search.
                                                                                                • S
                                                                                                   hare relevant content consistently from
                                                LI: How do you make sure personal                 your personal profile.
                                                time spent on LinkedIn is productive?           • R
                                                                                                   each out and connect with those from
                                                How does this differ from other                   your target audience that you know but
                                                social networks?                                  have yet to connect with.
                                                                                                • P
                                                                                                   roactively utilize your LinkedIn network
                                                NS: I spend my personal time on LinkedIn
                                                                                                  for introductions to key people in your
                                                in 2 ways: 1) Keeping up-to-date and
                                                                                                  target audience, using LinkedIn Inmails
Author, Maximize Your Social, Trilingual        engaging with my network, and 2) Business
                                                                                                  when an introduction is not possible.
Social Media Strategy & Social                  intelligence looking for information on
                                                                                                • Engage in relevant groups.
Business Coach, Consultant, Trainer &           people, companies, or news in my industry.
Speaker                                         I limit my time and remain clear on my          • C
                                                                                                   reate a group to represent
                                                objectives.                                       your company.
LI: What type of content best connects                                                          • P
                                                                                                   romote your LinkedIn Company Page,
with audiences on LinkedIn? Is there a          LI: What recommendations do you                   build up a follower base, and engage
specific type of content you prefer to          have for marketers looking to connect             with them.
consume on LinkedIn?                            with target audiences on LinkedIn?              • U
                                                                                                   tilize Text Ads to help precisely
                                                                                                  connect you with your target audience.
NS: The content that best connects with         NS: LinkedIn, like any other social network,
audiences on LinkedIn is undoubtedly the        is about people that are using social media
type that makes us do our jobs better as        for communication with others as well as
well as invest in our professional brand.       information gathering. Professionals are not
Without a doubt, the recently added             looking to be sold to, but they are seeking
Influencer content is of the highest quality,   out information that can help them do their
but there is other great content to be found    jobs better. The best approach that I would
                                                recommend for marketers to connect with
                                                their target audience would look like a

                                                                                                                           Expand Your Targeted Reach: Paid Advertising On LinkedIn   28
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 32 of 49
CHAPTER 7

Sponsored InMail: Deliver Directly to Members’ Inboxes

Using Sponsored InMail, you can reach          A Unique Product in an                           Send a personalized message directly to a member’s inbox.
high-value, targeted prospects on LinkedIn     Uncluttered Environment
with attention-grabbing messages that           • Mobile-optimized design for easy clicks:     Engage your key target audiences across desktop and mobile.
speak directly to their interests. You can         Persistent call-to-action button remains
designate recipients by geography, job             on top of content while user scrolls.        Drive conversations by delivering personalized messages within the
role, group membership, company size,           • R
                                                   eal-time delivery ensures timely            uncluttered LinkedIn inbox environment.
and other criteria.                               reach: Sponsored InMail messages
                                                  are only delivered when members
These notifications are prominently               are on LinkedIn.                              Sponsored InMail leverages the credibility of the LinkedIn platform so
displayed on the LinkedIn homepage and                                                          that they are more likely to be opened, read, and acted on — unlike
                                                • U
                                                   ncluttered professional context: Strict
in members’ inboxes for high visibility that                                                    conventional email campaigns.
                                                  delivery frequency caps ensure your
cuts through the clutter. Discover a new
                                                  message gets maximum mindshare.
way to increase the effectiveness of your
email marketing effort and drive leads          • F
                                                   lexibility to tailor your content: Send a
from LinkedIn. Reach members only when            personalized message that will resonate
they are active on the LinkedIn site to           most with your target audience.
boost engagement.

Sponsored InMail is ideal for:
 • Boosting conversions with targeted
    product and service promotions.
 • Promoting
            content your audience
   wants to see, such as infographics,
   whitepapers, and reports.
 • P
    ersonalizing invitations to
   events and conferences.
                                                                                                 “With so many competitors going after the same customers, VistaVu knew it
The flexible format makes it simple to                                                             was time to rethink its strategy. Our goal was to break away from the crowd
integrate content and messaging from                                                               by really demonstrating our industry focus and unique value proposition.
across your LinkedIn ecosystem. Accurate                                                           For us, it was about getting our message and differentiated product
targeting ensures you reach the members                                                            offerings to the right audience. Not only did we receive more leads, but the
that matter most, from across our network                                                          quality and the promise of the leads was unmatched.”
of over 467 million professionals.
                                                                                                                               — Nicole Baron, Marketing Manager, VistaVu Solutions




                                                                                                                       Expand Your Targeted Reach: Paid Advertising On LinkedIn   29
                                         Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 33 of 49
CHAPTER 7

Duke University Sees Sky-high
Conversion Rates with Sponsored InMail
                                                                                      "One of the extraordinary things about this InMail campaigns is that we have
Duke University’s Cross Continent MBA program offers a unique value proposition         two students starting in August who had never heard of this program when
that can be difficult to convey through traditional ad formats. “Recruiting working     they received our InMail in March. In the history of my marketing experience
professionals into our global programs has always been a challenge, because our         at his school, I've never seen us convert that quickly."
concept is that you continue in your role while earning a world-class MBA,” says
Elizabeth Hogan, associate dean for global marketing at Duke. “Yet when high-                                    — Elizabeth Hogan, Associate Dean, Global Marketing,
potential professionals in emerging markets think about business school, they                                               Fuqua School of Business, Duke University
assume it involves quitting their jobs to do an MBA program in another country, or
attending a local school in the evenings or on weekends.”

The majority of applicants to the program in the past had come in from word-of-
                                                                                      Read Case Study
mouth referrals. However, Duke wanted to promote the program to new prospects
in diverse global regions who would not have learned about it otherwise.

Hogan rolled out Sponsored InMails targeted by seniority, geography, and degree
resulting in an open rate of 68 percent, a 400 percent increase in conversions,
and a sales pipeline closure speed increase of 300 percent.




                                                                                                          Expand Your Targeted Reach: Paid Advertising On LinkedIn   30
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 34 of 49
CHAPTER 7

LinkedIn Account Targeting: Tailor Your Sponsored                                   In the new B2B buyer journey, vendors need to be known company-wide to have an impact.
Content or Sponsored InMail Campaigns to a Priority                                 ABM accomplishes this by targeting a message at scale to the broader buying group.
List of Accounts
                                                                                    Content Develops Trust and Shares Knowledge
LinkedIn's profile targeting combined with LinkedIn Account Targeting will allow    Building and nurturing relationships is central to a successful ABM program. Our research
you to market products and generate opportunities to the right personas within      shows that buyers are more likely to form a relationship with vendors who provide valuable
the accounts that matter most to your business. LinkedIn Account Targeting is       consultation, education, and tools.
available to customers purchasing Sponsored InMail and Sponsored Content
through a LinkedIn account representative, and we plan to expand this to our        So it’s important that your content plan has ample thought leadership content. There are three
self-serve customers over time.                                                     important considerations for creating content that demonstrates subject matter expertise:
                                                                                    1. Understand what stakeholders believe. Start with research into the existing state of the
3 Characteristics of a Top-notch Account Based                                           conversation, so you can meet your reader where they are.
Marketing Strategy                                                                  2. Develop and articulate a well-informed point of view. Make a strong case for your position
                                                                                         — make it clear that you have the authority to take a definitive stand.
Sales and Marketing are in Sync                                                     3. Frame your story in terms of value delivered. Back up your viewpoint with real-world
In ABM, marketing focuses on the accounts that matter most to the sales                  examples that demonstrate your ideas in action.
team, instead of casting a wide net with their lead generation efforts. That
means more communication between the teams than most organizations are              Ideally, you should have a unique value proposition and relevant content for each department
used to. It’s useful to think of sales and marketing working together as parts of   that influences a buying decision.
an “account team.”

That means marketing focuses its budget on the accounts that sales deems
most important, creating content specifically for these key accounts. Sales and
marketing agree on a shared vocabulary, common goals, and metrics used to
evaluate success.
                                                                                                                                            Customer list
Marketing Reaches Vertically and Horizontally across
Target Accounts
The traditional B2B sales approach is to focus on a few key decision makers.
As the B2B buying process becomes more collaborative, that approach is less
effective. Our research shows that an average of 3-5 departments are involved
in purchasing decisions, depending on the industry.                                                                                          Companies
For ABM, the goal is to target multiple departments within the account, with
                                                                                         LinkedIn                                            on LinkedIn
personalized content for each. Individual contacts are important, but need to            Account Targeting
be viewed in the context of the entire account.




                                                                                                                        Expand Your Targeted Reach: Paid Advertising On LinkedIn     31
                                            Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 35 of 49
CHAPTER 7


Ask the Expert:
Nate Stricker
                                                 LI: How do you compare the audience             value for the GEs and the Geicos and the          The second part is having compelling
                                                 targeting capability of LinkedIn with           Chryslers, etc. I think that’s a story that can   content that leverages things like sight,
                                                 other social networks?                          be better flavored in the marketplace.            sound, and motion to use the listening
                                                                                                                                                   platform to find topics that have a currency
                                                 NS: With LinkedIn, with content generation,     LI: How would you advise a marketer               to them. Then finally making it easy to
                                                 there’s an opportunity with native content      looking to create more “shareable”                share, so a user can choose to share
                                                 to be a bit more surgical with the data you     content? Are there specific strategies            in whichever platform they are most
                                                 have, and the kind of content you deliver       or specific tools you would recommend?            comfortable with.
                                                 — the holy grail of the audience and the
                                                 content equation together. I think that’s       NS: From a tool standpoint, a really good
                                                 definitely an area where there is opportunity   social listening service can cover a wide
                                                 because no one network is especially            swath of sources. It can also provide
Agency Partner Manager at Pinterest              nailing it right now.                           access to other media, search trends,
(Formerly Agency Lead at AOL)                                                                    and search behaviors so you have a rich
                                                 LI: How are marketers getting it wrong          tapestry to draw from in terms of what
LI: What types of clients should be              with LinkedIn?                                  is relevant for consumers, particularly
leveraging LinkedIn more than they                                                               your target audience. Good listening is
currently are?                                   NS: There’s still some education required.      the first step. You’re not going to create
                                                 Even before being thought of as a media         shareable content if what you’re building is
NS: Because of the association of the            opportunity for advertisers, LinkedIn is        not relevant and intriguing to consumers.
content on LinkedIn, as well as with the         viewed as a marketer’s in-house PR firm         Sometimes it’s a balance of what the
audience that goes to the site — any             — the PR mechanism, if you will. I think the    advertiser wants to get across versus the
category where a client is aiming to make        first step is recognizing that it has quite a   passions that ignite the interest of
headway from a leadership perspective.           bit to offer from an advertising perspective.   the consumer.
If you’re looking to make a leadership           The second thing is that there are a lot of
statement and/or be seen curating a point        categories that could benefit from LinkedIn
of view with content, there is a lot of upside   beyond the obvious ones. It’s not just
to the LinkedIn proposition.                     an environment for the Wells Fargos and
                                                 the Bank of Americas and the University
                                                 of Phoenixes of the world, but has huge




                                                                                                                               Expand Your Targeted Reach: Paid Advertising On LinkedIn      32
                                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 36 of 49
CHAPTER 7

Programmatic Buying
We've also launched programmatic buying as a way to access LinkedIn Display
Ads. This means you can now work with your preferred buying platform to buy
highly visible ads that help you reach and engage the right buyers and build your
brand in the premium context of LinkedIn.

Our goal with programmatic buying is to give you more flexibility in how you work
with us, and expand the ways we can partner to meet your marketing goals.

How it works
You have the option to purchase our display ads programmatically either through
an Open Auction or via LinkedIn Private Auctions. Both give you the flexibility
and control to reach your target audiences on LinkedIn. If you’re already buying
programmatically, Open Auction is the fastest way to buy LinkedIn Display Ads
programmatically. For advertisers looking for additional targeting capabilities, the
Private Auction is a great option.

When using your own first or third party data like website visitors and CRM
contacts, our Private Auction offers the ability to explicitly target the LinkedIn.com
homepage as a placement. As another benefit, our Private Auction purchasing
option allows advertisers to target select LinkedIn audience segments (e.g., target
“IT decision makers”) if you don’t want to use your own first or third party data.



                                                                                         “From a marketing standpoint, the targeting is unprecedented. For marketing
                                                                                           campaigns, LinkedIn can identify who to send it to and when to send it,
                                                                                           but with precision we have never seen before. The success stories are still
                                                                                           building, but we will see more B2B marketers drive success via LinkedIn
                                                                                           over the next couple years.”

                                                                                                                 —Craig Rosenberg, The Funnelholic www.funnelholic.com




                                                                                                             Expand Your Targeted Reach: Paid Advertising On LinkedIn   33
                                         Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 37 of 49
CHAPTER 7

Dynamic Ads for Personalized Targeting

As a sophisticated marketer, you know that message relevancy is critical to
successfully connecting with target audiences and driving desired actions.    60% of marketers say personalizing the customer experience is their
And LinkedIn Dynamic Ads makes it possible to accurately target decision      top marketing objective.
makers and deal influencers with highly relevant, dynamically generated,
customizable creative on LinkedIn.com. Using Dynamic Ads, you can:

 • T
    arget the audiences that matter. Select the audiences you want
   to reach based on a wide range of professional targeting options,
   including company, work experience, groups, and interests.
 • C
    ustomize your creative; personalize your message. Craft your ad
   copy, choose your call to action, and leverage dynamically generated
   images from LinkedIn member profiles.
 • G
    row your company follower count. Encourage LinkedIn members to
   follow your company and build better relationships with your target
   audience with one-click “Follow Company” calls to action.




                                                                                                     Expand Your Targeted Reach: Paid Advertising On LinkedIn   34
                                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 38 of 49
CHAPTER 7

Text Ads: Generate Quality Leads
with an Easy, Self-serve Solution

LinkedIn Text ads is an intuitive, self-service
advertising solution that enables you to create easily
(in minutes), then manage and optimize customized
campaigns targeting a premium professional audience
and drive high-quality leads to your business on a
budget that works for you.

With Text Ads, you have at your fingertips the ability to:

• E
   asily create and launch well-targeted campaigns
  with customized creative in just minutes.
• F
   ine-tune your target audience based on location,
  demographics, skills, interests and work history to
  achieve the right mix of volume and precision.
• G
   ain meaningful insights into your campaign and
  creative performance with powerful audience
  segmentation analytics. and social engagement
  measurement tools
• Intelligently optimize your budgets, bids and
  creative to achieve your branding and customer
  acquisition objectives.




                                                                                                Expand Your Targeted Reach: Paid Advertising On LinkedIn   35
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 39 of 49
CHAPTER 7

LinkedIn Conversion Tracking: Easily Measure and
Optimize the Business Impact of Your LinkedIn
Sponsored Content, InMail, and Text Ads
                                                     • Optimize your campaigns to drive even better
LinkedIn Conversion Tracking — a set of                performance: Monitor the specific campaigns,
capabilities built directly into LinkedIn Campaign     ads, and the nature of the audiences that are
Manager — enables you to easily measure                driving conversions. Then use this information              With conversion tracking, you can:
leads, sign-ups, content downloads, purchases,         to improve your Sponsored Content and Text
and other desired actions on your LinkedIn             Ads targeting and creative, and maximize the                1. T
                                                                                                                        rack leads from your LinkedIn ad campaigns.
Sponsored Content, InMail, and Text Ads                downstream impact of lead and opportunity
campaigns. With conversion tracking, you can           pipeline goals.                                             2. U
                                                                                                                        nderstand the ROI of your spend.
understand more about the specific ads and
even the unique LinkedIn audiences that are                                                                        3. Optimize for the results that matter most.
driving your conversions. LinkedIn Conversion
Tracking allows you to identify the seniority,
industry, job function, location and company size
of the people who are becoming leads.

With LinkedIn Conversion Tracking, you can:

 • Track the metrics that matter most: Track
   website conversions from your LinkedIn
   programs directly in Campaign Manager. At
   a glance, you can understand your LinkedIn
   advertising ROI, conversion count, cost-per-
   conversion, conversion rate, and return on ad
   spend. You can even track which audience
   segments are driving the most conversions.
 • Record every conversion, every time: Track
   conversions on your website from desktop                     Cost                   Marketing             Sales                Marketing                    Revenue
   and mobile, whether members converted
                                                              Per Lead               Qualified Leads    Qualified Leads        Impacted Pipeline            Per Opportunity
   after clicking on — or even after just viewing
  — one of your ads.




                                                                                                                Expand Your Targeted Reach: Paid Advertising On LinkedIn      36
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 40 of 49
CHAPTER 7


Ask the Expert:
Chris D'alessandro
                                                LI: What types of clients should be              LI: How are marketers getting it
                                                leveraging LinkedIn more than they               wrong with LinkedIn?
                                                currently are?
                                                                                                 CD: They are seeing it as an advertising
                                                CD: Any organization that needs to do a          platform, and they are not leveraging it as
                                                better job of getting the brand in front of      a content platform. Advertisers are trying
                                                affluent people or just the right professional   to drive lower funnel activities instead of
                                                people. LinkedIn is a great platform for         participating in the conversation. I see
                                                targeting this type of audience. The other       LinkedIn as a way to continue the dialogue
                                                type of client that needs to be on LinkedIn      in a way that naturally promotes the value
                                                is any organization that needs to recruit        proposition of the brand, and I think many
                                                top talent.                                      brands are still using it as an ad platform
Chief Product Officer at                                                                         because most media-buying agencies
LegalShield Official                            LI: How do you compare the                       follow the path of least resistance and
                                                audience targeting capability of                 buy what is easy. Getting the creative and
LI: What factors are most important             LinkedIn with other social networks?             content development teams involved makes
to you when considering advertising                                                              it harder for them to buy. They can simply
channels for your clients?                      CD: The biggest thing that’s come to             put an ad on the page instead of engaging
                                                our attention is that we can trust the           the creative agency and building a plan that
CD: It all depends on the goals of the          results from LinkedIn. People are less apt       will be better in the long run.
campaign or what we are trying to               to elaborate on LinkedIn than they are on
accomplish. My focus is on a global             other social networks. Sometimes you
campaign that transcends the US and             don’t know if you’re actually getting the
Europe, so a lot of what we are doing is        person you’re targeting, and my personal
branding. We look at platforms as "how          version of why I prefer LinkedIn over other
can we best utilize our money to get in front   social networks is because I know who
of as many people as we can to convince         I’m getting. I trust LinkedIn data not
them we're a brand for them?" Question          because other social networks are lying
number one is always, "Can we build the         about their data, but rather because
brand on this platform?"                        consumers are more apt to elaborate
                                                on other social networks.


                                                                                                                            Expand Your Targeted Reach: Paid Advertising On LinkedIn   37
                                        Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 41 of 49
CHAPTER 8


Measure the Impact
and Optimize
Depending on your goals and the KPIs you use to measure                              Closing the Content Marketing Gap
performance, LinkedIn gives you clear visibility into your
programs' impact throughout the purchase process.                                    DESPITE USING CONTENT MARKETING TO ACHIEVE THEIR GOALS,
                                                                                     GLOBAL MARKETERS DON’T FEEL THEY’RE BEING AS EFFECTIVE
• F
   rom the reach and share of voice as you look to create awareness, shape
                                                                                     AS THEY COULD BE.
  key LinkedIn audiences' perception (targeted impressions, percentage
  share of voice).
                                                                                                                          Using content marketing
• A
   re the right people engaging with your content (social actions, click                                                 Feel they’re being effective
  intelligence by audience, content marketing score, click-through rate, cost
  per click, cost per thousand)?
                                                                                                              89%
• Are you prompting them to take action (cost per lead, actions by audience)?                 Australia
                                                                                                              29%

                                                                                                              88%
                                                                                         United States
                                                                                                              30%

                                                                                                              85%
                                                                                     United Kingdom
                                                                                                              42%




                                                                                 Sources: Content Marketing in the UK: 2015 Benchmarks, Budgets, and Trends: Content
                                                                                 Marketing Institute/DMA UK, Content Marketing in Australia: 2013 Trends — Content Marketing
                                                                                 Institute/The Association for data-driven marketing & advertising (ADMA), 2016 B2B Content
                                                                                 Marketing Trends — North America: Content Marketing Institute/MarketingProfs




                                                                                                                                                 Measure the Impact and Optimize   38
                                         Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 42 of 49
CHAPTER 8

Quantify Your Content                        Benchmark Your                               Turn Insights                                                                       In a nutshell, the Content Marketing Score
Marketing Efforts on LinkedIn                Content Performance                          Into Content Gold                                                                   from LinkedIn:
As a sophisticated marketer, you know        Think of the Content Marketing Score as      All that information is valuable, but we
you need to prove your content marketing     a barometer that helps your company,         know insights are useless unless you can                                             • A
                                                                                                                                                                                  nalyzes who engages with
initiatives' impact. Ideally you want to:    product, and brand understand the            act upon them. The Content Marketing                                                   your content
                                             impact of its content marketing efforts      Score makes that possible by providing                                               • Compares you to your peers
 • U
    nderstand the content and topics        on LinkedIn. By attributing a Content        specific recommendations on defining and                                             • Suggests how to improve your score
   that resonate with your audience.         Marketing Score to your content, it          adjusting your content strategy to achieve
 • M
    easure the effectiveness of your        quantifies the influence of your company,    the best results possible. These may                                                To receive your custom Content Marketing
   content-based campaigns.                  product, and brand                           include suggestions to experiment with                                              Score, please contact your LinkedIn
 • Benchmark your program success.          on LinkedIn.                                 new ways to increase your follower base by                                          account executive or account manager.
                                                                                          utilizing Sponsored Content, encouraging
 • S
    ee how you stack up against
                                             The Content Marketing Score provides         employees to publish more posts, or
   your competition.
                                             this insight by:                             focusing on your content relevance.
 • R
    ank your brand with a
   comprehensive score.                       • H
                                                 ighlighting the audience(s) consuming
Like the most effective content marketers,      your content on LinkedIn
you probably reach your audience              • Q
                                                 uantifying your company’s                  A Dynamic Duo
in multiple ways across LinkedIn, via           content presence and engagement
employee posts, Sponsored Content,              on LinkedIn                                  Unlike Trending Content, which gives you insight into the hottest topics
and influencer posts. LinkedIn's Content                                                     across LinkedIn, the Content Marketing Score is specific to your company,
Marketing Score ties all of this outreach    In other words, it tells you if members         product, and brand.
together so you get an integrated view of    within your target audience are
how your efforts are paying off.             engaging with your content. And it can
                                             show you how you stack up against
                                             your competitors. You can even see a
                                             breakdown of how you’re performing                                          Your Overall Content Marketing Score
                                             across the different areas of LinkedIn­—                                       By Target Audience and Topic
                                             whether by Groups, updates, or posts.
                                                                                                                     WHO: Audience = Decision Makers      WHAT: Topic = Leadership
                                                                                                             1,400


                                                                                                             1,200
                                                                                                                                                                              7 of 10
                                                                                                             1,000
                                                                                                                                                                              Peers:
                                                                                                                                                                              Blackrock
                                                                                                 CMS Score
                                                                                                              800
                                                                                                                                                                              Microsoft
                                                                                                              600
                                                                                                                                                                              Dell
                                                                                                                                                                              Capgemini
                                                                                                              400
                                                                                                                                                  250                         Oracle
                                                                                                              200                                                             Citi
                                                                                                                                                                              Amex
                                                                                                                 0
                                                                                                                                                 CLIENT                       Accenture
                                                                                                             Best in class                                   Weaker content   Salesforce
                                                                                                              influence                                        influence




                                                                                                                                                                                     Measure the Impact and Optimize   39
                                                                                                     Next-Level
                                          Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 43 of 49                                                                            Marketers face a challenge in knowing exactly who's



                                                                                                     Content
                                                                                                                                                                                      consuming their content and whether it's reaching their
CHAPTER 8                                                                                                                                                                             desired audiences. For more engagement, reach and virality
                                                                                                                                                                                      marketers need to tune their content strategies to the types of
                                                                                                                                                                                      content trending for their target audiences.
Be Trendy (With Your Content)                   Align Your Content Calendar                          THE    TOPICS
                                                                                                      Your Target      THAT
                                                                                                                  Audience     MATTER
                                                                                                                           is on LinkedIn
Your target audience is on LinkedIn. Now        With Your Audience
it’s just a matter of delivering the content    With LinkedIn, you can see trending topics
                                                                                                      The Topics That Matter
that attracts and engages them. But how         across all those sources: LinkedIn Groups,           WHAT’S TRENDING
                                                                                                      What’s Trending
do you know just which topics will catch        news posts, thought leadership posts and               *Top trending topics on LinkedIn, Nov ’14-Jan ’15
— and keep — their attention? And how           discussions, and Company Pages.
do you know which members will be most
interested in your content? Whether you’re      You’ll see which topics matter and which
new to content marketing or looking to          members are sharing the most content on
drive even more engagement with your            any given subject. You’ll even be able to                1 Social Media                   2 Recruiting                    3    Integrated               4   Marketing                5   Web Marketing
                                                                                                             Marketing                                                         Marketing
existing content, Trending Content from         pinpoint which topics are going viral.
LinkedIn can help you focus on the topics
that matter.                                    How do we deliver this invaluable data?
                                                We evaluate influencer articles, network              10 sem                              9 Social Media                  8    Employee                 7   Self-Esteem              6   Online
On a daily basis, LinkedIn members              updates, and Sponsored Content to                                                                                              Engagement                                                Advertising

actively engage with content from four          understand which content members are
primary sources of inspiration, insights, and   sharing. Using a complex algorithm built by           Who
                                                                                                 Source:    Shares Internal
                                                                                                         LinkedIn  the MostData
                                                                                                      *Audiences sharing the top 15 most shared articles on LinkedIn, Dec. 2013–Jan. 2014
information on our network:                     our data science team, we put each piece of
                                                content into one or more of over 17,000 topic                                                              Small Business Owners
 • News from publishers                         categories. We then layer on member profile
 • Peers on LinkedIn Groups                     attributes to understand who is sharing
 • Thought leaders                              the content.                                                Young Upwardly Mobile                                                                              Women


 • Brands                                                                                                     Financial Advisors                                                                                                      Venture Capitalists

                                                With all that insight, you can fine-tune your
                                                                                                                                                                           Retirement                                                Entrepreneurs
                                                strategy to align with the latest trends. That
                                                means you can increase the likelihood of                                                                                                               Career
                                                                                                                                                                                                      Changers
                                                your own content going viral and reach
                                                and engage more members on LinkedIn.
                                                To receive your custom Trending Content
                                                analysis, please contact your LinkedIn
                                                account executive or account manager.

                                                These tools are currently available for
                                                LinkedIn Marketing Solutions customers
                                                with an Account Executive. You can contact
                                                your Account Executive for your score.




                                                                                                                                                                                               Measure the Impact and Optimize                              40
                                        Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 44 of 49
CHAPTER 8


Ask the Expert:
Lisa Weinstein
                                            on a platform like LinkedIn. Then, as the        needle against the core macro objective.      worth of data on the types of video content
                                            consumer is engaged, he or she creates           LinkedIn has proven effective for clients     that will most likely drive certain earned
                                            new data to help you optimize that               who leverage it across the spectrum of        responses. We also share that part to plan
                                            experience. It starts with behavior, which       objectives ranging from brand lift and        how our video content can drive greater
                                            is informed by data, which we then use to        consideration to ROI and direct response.     shares, because we think it’s a strategic
                                            inform content.                                  LinkedIn works against key measures,          question. It’s vital to our strategy to think
                                                                                             whether they are at the top or bottom of      about the intersection of paid, owned, and
                                            LI: How are your clients’ marketing              the funnel.                                   earned content.
                                            objectives different on LinkedIn
                                            compared to other social networks?               LI: How would you advise a marketer
                                            How does that impact your clients’               looking to create more “shareable”
                                            content strategy?                                content? Are there specific strategies
CEO at The Engine Group                                                                      or tools you recommend?
(Formerly President of Global Digital       LW: I would argue that the objectives of
Data and Analytics at Starcom               a platform like LinkedIn should not be           LW: We believe sharing is an indicator of
MediaVest Group)                            different from other social networks and         valuable consumer behavior. We’ve spent a
                                            that all networks should add up to the           lot of time on tools provided by companies
LI: What factors are most important         clients' overall marketing objectives. As you    like ShareThis, which provide powerful
to you when considering advertising         drill down into the use case for LinkedIn,       indicators of the types of content that are
channels for your clients?                  it could absolutely be leveraged for some        most sharable. We’ve built a planning
                                            more tactical and specific initiatives. But if   tool that allows our planners to buy ads
LW: One of the things we say is that        you’re talking about marketing objectives        against content that is more likely to be
it’s about behavior, not channels.          broadly, I’d like to think that everything we    shared. We’ve actually spent a lot of time
From our perspective, when you start        do and all these things we create ladders        in the space looking at trends of topics
with consumer behavior, you usually         up to bigger objectives like sales, top of       and keywords that are another indicator of
start with data. We really believe          funnel, etc. Too often in social media,          things being shared.
that data helps to create experiences,      marketers get hung up on chasing the
and we use the phrases "created by data"    social networks’ specific metrics. At the        We partner with companies like Visible
and "creating its own data." You can use    end of the day, what has to matter is that       Measures on the video side. It can be
data to understand consumer behaviors       a marketer’s investments are moving the          different with video, and they have years'




                                                                                                                                              Measure the Impact and Optimize         41
                                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 45 of 49
CHAPTER 9


Unlock the Power
of LinkedIn's Partner Programs
LinkedIn’s Partner Programs are designed to work with companies
that share our goal of serving our members’ needs. From entertaining
promotions to targeted multi-channel messages, LinkedIn’s platform                          “Partnering with LinkedIn has enabled us to deliver robust audience
can significantly increase your consumer engagement beyond                                    demographics, content analytics, and publishing capabilities to today’s
LinkedIn.com. Strengthen your customer relationships, campaign                                biggest brands across every industry. Brands are using this context and
performance, and company presence using the powerful technology                               capability to deliver great experiences that make professionals more
and expertise of our partners.                                                                productive and successful, and as a result, are building valuable and
                                                                                              lasting relationships.”
Ads Partners                                   Custom Apps Partners
Manage and optimize your advertising           Boost brand engagement and create                                                         — Jim Rudden, CMO Spredfast Inc.
campaigns leveraging industry-leading          unique experiences through custom-built
technology and expert strategists.             marketing solutions.

Content Partners                               Compliance Partners                          Find a Partner
Access high-quality professional content       Leverage trusted technology to keep
to power your content marketing.               your LinkedIn marketing compliant with
                                               regulations in financial services and
Company Page Partners                          other industries.
Easily manage your LinkedIn Company
Pages and other social properties using        Analytics Partners
one unified dashboard.                         Get marketing insights that help you build
                                               better LinkedIn campaigns and plan your
                                               media strategies.




                                                                                                                         Unlock the Power of LinkedIn's Partner Programs   42
                                            Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 46 of 49
CHAPTER 9


Ask the Expert:
Kristina Jaramillo
                                                that influence business marketing             Here are some other forms of content that        KJ: You create a LinkedIn strategy that
                                                decisions, and potential referral sources/    have worked well for me and for my Get           includes identifying your goals, (lead
                                                white label partners.                         LinkedIn Help clients:                           generation, brand awareness, thought
                                                                                                                                               leadership, strengthening strategic
                                                LI: What type of content best connects        Radio show interviews: I host a B2B              alliances, community building, getting
                                                with audiences on LinkedIn? Is there a        marketing radio show at www.blogtalkradio.       more VAR, etc.) — defining your target
                                                specific type of content you prefer to        com/b2bmarketingradioshow where guest            audience, locating the Groups your targeted
                                                consume on LinkedIn?                          experts, including LinkedIn’s Senior Content     audiences belong to and identifying the
                                                                                              Marketing Manager Jason Miller, share            type of content that your audience will
                                                KJ: The best type of content that I found     their insights.                                  relate to. Within your strategy, you have to
                                                is case studies and real-life examples —                                                       also map out the actions needed to take on
                                                this demonstrates your relevance. Most        SlideShare presentations and videos that         LinkedIn (webinars, webcasts, whitepapers
LinkedIn Marketing Expert,                      business leaders and B2B marketers’           support your case study and result-based         and email marketing).
GetLinkedInHelp.com                             LinkedIn profiles do not have case studies.   LinkedIn profile: Some of our clients'
                                                They talk about their skills and expertise    most-read discussions were based on their        LI: How are marketers getting it wrong
LI: How are your marketing objectives           but there is no content for their targeted    SlideShare presentation content.                 with LinkedIn?
different on LinkedIn compared to other         prospects to see why they should connect.
social networks?                                Within the different LinkedIn Groups, you     Blog posts and articles that change the          KJ: Marketers are getting it wrong with
                                                should also create discussions on real-life   way people think and act: I personally love      LinkedIn in a number of ways. They’re
KJ: I do not do anything on Facebook, as        case studies. This gives B2B organizations    content that is meant to start a debate.         basically completing brand maintenance
my complete focus is on CEOs, C-level           a chance to showcase their expertise and      The goal is to change how people present         activities instead of using it as a tool for
marketing and sales executives, and small       at the same time educate prospects on the     themselves on LinkedIn and how they              lead generation. They may do some
business owners in B2B organizations.           challenges companies are having and           market on LinkedIn.                              updates and some commenting on
Twitter, I use as a tool to broadcast my        the steps they need to take to overcome                                                        discussions but there is no strategy behind
different messages.                             the challenge.                                LI: How do you make sure personal                their efforts. They are just connecting with
                                                                                              time spent on LinkedIn is productive?            anyone and everyone.
I use LinkedIn to directly connect with                                                       How does this differ from other
and build relationships with key decision                                                     social networks?
makers (my prospects), key professionals




                                                                                                                                     Unlock the Power of LinkedIn's Partner Programs     43
                                           Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 47 of 49



25 Social Media Experts
You Need to Know
Stay in the know with tips and advice from the leading social media experts. Here’s a list
of some of our favorites, representing the best of the best in social media marketing.


1. Jay Baer                                   4. Jeff Bullas                          8. S
                                                                                            teven Farnsworth                             12. Doug Karr
    Speaker, Author, Consultant                    Consultant, Speaker, Blogger            Chief Digital Strategist at Jolt Digital            Chief Marketing Officer at CircuPress,
    Blogs: jaybaer.com,                            Blog: jeffbullas.com                    Marketing, Author, Speaker                          Author
    convinceandconvert.com                         Twitter: @jeffbullas                    Blog: stevefarnsworth.wordpress.com                 Blog: marketingtechblog.com/author/
    Twitter: @jaybaer                              LinkedIn: in/jeffbullas                 Twitter: @steveology                                douglaskarr/
    LinkedIn: in/jasonbaer                                                                 Linkedin: in/stevefarnsworth                        Twitter: @douglaskarr
                                               5. Brian Carter                                                                                Linkedin: in/douglaskarr
2. Michael Brenner                                VP of Marketing at Infinigraph,      9. B
                                                                                            arry Feldman
    Senior Director, Global Marketing at           Author, Speaker                         Owner at Feldman Creative, Speaker             13. J
                                                                                                                                               ason Keath
    SAP, President and Co-Founder of               Blog: briancarteryeah.com/blog/         Blog: feldmancreative.com/blog                     CEO of Social Fresh
    Business2Community                             Twitter: @briancarter                   Twitter: @FeldmanCreative                          Blog: socialfresh.com
    Blog: b2bmarketinginsider.com                  LinkedIn: in/briancarterms              Linkedin: in/feldmancreative                       Twitter: @jasonkeath
    Twitter: @BrennerMichael                                                                                                                  LinkedIn: in/jasonkeath
    LinkedIn: in/michaelbrenner                6. B
                                                   rian Clark                          10. Ann Handley
                                                  Founder and CEO of Copyblogger              Head of Content at Marketing                14. Nichole Kelly
3. Michael Brito                                 Blog: copyblogger.com/blog/                 Profs, Author                                    CEO at Social Media Explorer, SME
    Group Director Media and Engagement           Twitter: @copyblogger                       Blog: marketingprofs.com                         Digital
    at WCG,                                       LinkedIn: pub/brian-clark/8/606/b5a         Twitter: @annhandley                             Author, Speaker
    a W2O Company                                                                             LinkedIn: /in/annhandley                         Blog: socialmediaexplorer.com
    Blog: britopian.com                        7. Heidi Cohen                                                                                 Twitter: @Nichole_Kelly
    Twitter: @Britopian                            Columnist                            11. Matt Heinz                                        Linkedin: in/nicholekelly
    LinkedIn: in/michaelbrito                      Blog: heidicohen.com/tag/blog/            President at Heinz Marketing Inc
                                                   Twitter: @heidicohen                      Blog: heinzmarketing.com
                                                   Linkedin: in/heidicohen                   Twitter: @HeinzMarketing
                                                                                             Linkedin: in/mattheinz




                                                                                                                                      25 Social Media Experts You Need to Know      44
                                       Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 48 of 49



25 Social Media Experts
You Need to Know
15. D
     ave Kerpen                           19. Lee Odden                               23. K
                                                                                             oka Sexton
    CEO Likeable Local                          CEO at TopRank Online Marketing             Global Industry Principal,
    Author, Speaker                             Author, Speaker                             Social Selling, Hootsuite
    Blog: davekerpen.com/blog                   Blog: toprankblog.com                       Blog: kokasexton.com/word/
    Twitter: @DaveKerpen                        Twitter: @leeodden                          Twitter: @kokasexton
    Linkedin: in/davekerpen                     Linkedin: in/leeodden                       Linkedin: in/kokasexton

16. S
     tephanie Sammons                     20. J
                                                oe Pulizzi                             24. Mike Stelzner
    Founder of Wired Advisor™                  Founder at Content Marketing Institute        Founder of Social Media Examiner,
    Speaker                                    Author, Speaker                               Author
    Blog: blog.wiredadvisor.com                Linkedin: in/joepulizzi                       Blog: socialmediaexaminer.com
    Twitter: @StephSammons                     Twitter: @JoePulizzi                          Twitter: @Mike_Stelzner
    Linkedin: in/stephaniesammons              Blog: contentmarketinginstitute.com           LinkedIn: in/stelzner

17. David Meerman Scott                   21. Viveka Von Rosen                        25. T
                                                                                             odd Wheatland
     Marketing Strategist,                      LinkedIn Expert, Author                     VP of Marketing at Kelly Services
     Speaker, Author                            Blog: linkedintobusiness.com/               Author, Speaker
     Blog: webinknow.com                        Twitter: @LinkedInExpert                    Blog: slide-guidebook.com/
     Twitter: @dmscott                          LinkedIn: in/linkedinexpert                 Twitter: @ToddWheatland
     LinkedIn: in/davidmeermanscott                                                         Linkedin: in/wheatland
                                           22. N
                                                eal Schaffer
18. J
     ason Miller                              Author, Speaker
    Group Manager, Content Marketing           Linkedin: in/nealschaffer
    Blog: rocknrollcocktail.com/               Blog: maximizeyoursocial.com/
    Twitter: @JasonMillerCA                    Twitter: @NealSchaffer
    Linkedin: in/jsnmiller                     Linkedin: in/nealschaffer




                                                                                                                                 25 Social Media Experts You Need to Know   45
  Case 5:20-cv-08324-SVK Document 1-1 Filed 11/25/20 Page 49 of 49




About Us                                        Relationships Matter

LinkedIn members number more than               With LinkedIn Marketing Solutions,
467 million professionals. That’s over          brands build relationships with the
half of the 600 million professionals on        world’s professionals by using accurate
the planet. This represents the largest         targeting to deliver relevant content
group anywhere of influential, affluent         and communications.
and educated people.
                                                As today’s connected professionals
Professional Publishing                         seek out ideas and insights from the
Platform                                        people and brands they trust,
                                                marketers use LinkedIn to target
Our evolution into a professional               advertising and publish relevant
publishing platform drives increased            content in a professional context.
engagement on LinkedIn. Compared                Brands extend reach through the
with other professional publishers,             social sharing that occurs naturally
content on LinkedIn works differently.          on LinkedIn.
The rich data on our platform means
we can deliver the most relevant                For more information, visit
content to our members.                         marketing.linkedin.com.




                            LinkedIn Corporation © 2017
